    Case 16-29439-MBK          Doc 66     Filed 12/20/18 Entered 12/20/18 11:20:15              Desc Main
                                         Document      Page 1 of 3




     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY                                                   Order Filed on December 20, 2018
                                                                                           by Clerk
     Caption in Compliance with D.N.J. LBR 9004-1(b)                               U.S. Bankruptcy Court
                                                                                   District of New Jersey
     PARKER McCAY P.A.
     Brian E. Caine, Esq.
     9000 Midlantic Drive, Suite 300
     P.O. Box 5054
     Mount Laurel, New Jersey 08054
     (856) 985-4059
     Attorney for Wilmington Savings Fund Society, FSB,
     d/b/a Christiana Trust, not individually but as trustee for
     Pretium Mortgage Acquisition Trust, its successors
     and/or assigns

     In Re:

     Kenneth E. Duncan                                             CASE NO. 16-29439-MBK
     Deborah A. Duncan                                             Chapter: 13
                                                                   Hearing: 12/11/18
                                                                   Judge: Michael B. Kaplan


                     ORDER RESOLVING DEBTOR’S MOTION
     TO REINSTATE STAY AS TO WILMINGTON SAVINGS FUND SOCIETY, FSB, D/B/A
       CHRISTIANA TRUST, NOT INDIVIDUALLY BUT AS TRUSTEE FOR PRETIUM
                        MORTGAGE ACQUISITION TRUST


              The relief set forth on the following pages, numbered two (2) through three (3) is hereby
              ORDERED.




DATED: December 20, 2018
Case 16-29439-MBK        Doc 66     Filed 12/20/18 Entered 12/20/18 11:20:15            Desc Main
                                   Document      Page 2 of 3




(Page 2)
Debtors: Kenneth E. Duncan and Deborah A. Duncan
Case No: 16-29439-MBK
Caption of Order: Order Resolving Debtors’ Motion to Reinstate the Automatic Stay as to
Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not individually but as Trustee
for Pretium Mortgage Acquisition Trust


       Upon consideration of the Debtor’s motion (filed at docket number 62) to reinstate the
automatic stay as to secured creditor, Wilmington Savings Fund Society, FSB, d/b/a Christiana
Trust, not individually but as trustee for Pretium Mortgage Acquisition Trust (hereinafter
“Wilmington Savings”), and the opposition filed by Wilmington Savings (at docket number 63),
and the Court noting the consent of the parties to the form, substance and entry of the within
Order; and for cause shown, it is hereby;
               ORDERED as follows:

        1.     The Order granting relief from stay at docket number 60 is VACATED.

        2.     The automatic stay as to 24 Dorchester Court, Hillsborough NJ 08869 is

               reimposed effective as of the date of this Order.

        3.     As of December 11, 2018, the Debtors are due post-petition for the regular

               monthly payment of $1,275.25 due November 1, 2018 and the regular monthly

               payment of $1,275.25 due December 1, 2019.

        4.     The Debtors shall cure the arrears as follows:

               a)     The debtor will make a payment of $1,275.25 by 12/17/18,

               b)     The debtor will make a payment of $1,275.25 by 12/26/18

        5.     Debtors shall reimburse Movant through their Chapter 13 Plan of Reorganization,

               as an administrative claim, the sum of $500.00 for attorney’s fees incurred by

               Movant in the defense of Debtor’s motion.
Case 16-29439-MBK       Doc 66    Filed 12/20/18 Entered 12/20/18 11:20:15            Desc Main
                                 Document      Page 3 of 3




(Page 3)
Debtors: Kenneth E. Duncan and Deborah A. Duncan
Case No: 16-29439-MBK
Caption of Order: Order Resolving Debtors’ Motion to Reinstate the Automatic Stay as to
Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not individually but as Trustee
for Pretium Mortgage Acquisition Trust


       6.     Default Clause:        If the Debtors should default and fail to make the

              payments stated in paragraph 4 herein, then upon certification of non-receipt of

              said payments in accordance herewith submitted by secured creditor’s counsel,

              the Court shall enter a General Relief Order, vacating the automatic stay of 11

              U.S.C. §362(a) with respect to the realty commonly known as 24 Dorchester

              Court, Hillsborough NJ 08869. The Order submitted to the Court will not require

              the consent of the Debtors or the Debtors’ counsel regarding form or substance,

              however, the Trustee, Debtors and their counsel shall be given notice of any filing

              of a certification of non-receipt in accordance with the Local Rules of Bankruptcy

              Procedure.
